Case 3:20-mj-OOPAA FEW G TPES TEASER He RHeP/21 Page 1 of 1

for the
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, USDC Case Number: 3:20-mj-0010

JUDGMENT IN CRIMINAL CASE
PAULINE MARIE SEGUIN (Class B Misdemeanor)

Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):
Charge(s) Defendant Convicted of: Nature of Charge(s)}

36 CFR 261.4(b) Disorderly Conduct

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:
[V Pav a fine in the amount of $ 160.00 ,a special assessment of $ 10.00 , restitution of § 0.00 ,anda $30.00 processing fee.

Victim Name Restitution Amount
Victim Name Restitution Amount
Victim Name Restitution Amount

IV] Total financial obligation of $ 200.00 due immediately or no later than April 15, 2021

[| Monthly Payments of $ per month for months commencing on

and each month thereafter by the of the month until paid in full.

[V Jpropation for aterm of 6 months, expiring on August 9, 2021 . Your conditions of probation are as follows:

1. Your probation shall be unsupervised;
2. You shall not commit another federal, state, or local crime;

3. You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
following additional checked conditions:

[ Jvou shall perform hours of community service by

While on probation and subject to any financial obligation of probation, you shall notify the court of any material change in your
economic circumstances that might affect your ability to pay the fine.

YOU ARE HEREBY COMMITTED TO THE BUREAU OF PRISONS to be imprisoned for a term of
beginning immediately or by reporting to the United States Marshal located at 501 I Street, 5th Floor, Sacramento, California, 95814,
on by

YOU ARE ORDERED TO APPEAR for a REVIEW HEARING on at and ORDERED TO file a Status
Report 14 days prior to your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.

[V] ornen:
enterr, ects,

ver anc ation Or

IT IS FURTHER ORDEREDMhat financia' OLS shall bs Nnade by CHECK or +S ORR ORES tn and will Se subject to ister
delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract could
be placed on your driving record. The check must be made payable to “CLERK- U.S.D.C”and SENT to the following address:

  
     
 

       

 

CLERK, UNITED STATES DISTRICT COURT
Eastern District of California- Sacramento Division
501 I Street, #4-200

Sacramento, CA 95814

 

 

 

Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts attach to your case for failure to pay.

DATED: 01/22/2021 /4l Demis M, Cots

Dennis M. Cota
United States Magistrate Judge
CRD Initials: CLP
